      Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 1 of 9



                           AFFIDAVIT IN SUPPORT OF AN
                    APPLICATION FOR AN ARREST WARRANT

     I, Thomas J. Zukauskas, do hereby depose and state as

follows:

     1.     I am a Special Agent of the Federal Bureau of

Investigation (“FBI”) and have been so employed for 14 years. I

am currently assigned to the Boston Division of the FBI in

Boston, Massachusetts. More specifically, I am assigned to the

Boston FBI Violent Crimes Task Force (“VCTF”), which comprises

personnel of the FBI, Massachusetts State Police, and the Boston,

Braintree, Dedham, Malden, Saugus, and Somerville Police

Departments.

     2.     As a Special Agent with the VCTF, I have responded to

numerous bank robberies. I have also received specialized

training regarding investigative techniques, evidence collection,

and evidence preservation.

     3.     Throughout my employment with the FBI, I have

participated in investigations involving the execution of arrest

warrants.

     4.     I am aware that Title 18 of the United States Code,

Section 2113(a), makes it a crime for anyone by force and

violence, or by intimidation, to take, or attempt to take, from

the person or presence of another, any property or money or any

other thing of value belonging to, or in the care, custody,


                                    1
         Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 2 of 9



control, management, or possession of, any federally insured

bank.

        5.   Having so said, I make this affidavit in support of a

criminal complaint charging Dennis C. Taylor (“Taylor”), DOB

xx/xx/1973, with the following robbery in violation of 18 U.S.C.

§ 2113(a): Santander Bank, located at 279 Massachusetts Avenue,

Boston, MA on April 29, 2020. On the date of this robbery, the

Santander Bank was insured by the Federal Deposit Insurance

Corporation.

        6.   The facts stated herein are based on my own personal

knowledge, as well as information provided to me by witnesses and

other law enforcement involved in the investigation. In

submitting this affidavit, however, I have not included each and

every fact known to me about this investigation, but only the

facts which I believe are sufficient to establish the requisite

probable cause.

                      SANTANDER BANK, April 29, 2020

        7.   On April 29, 2020, at approximately 3:30 p.m., an

individual (“the robber”) carrying a white bag with a CVS logo,

entered through the front entrance of a branch of Santander Bank

(“the Bank”) located at 279 Massachusetts Avenue, Boston, MA. The

robber approached a teller’s window and stated to the teller,

words to the effect, this is a robbery, give me all $100’s and

$50’s, give me all you have, no dye packs.          The teller removed

                                       2
        Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 3 of 9



currency from her drawer, including a red dye pack, and placed

the currency and dye pack in the robber’s white CVS bag. The

robber took the bag containing the currency and dye pack and

exited the bank.

       8.    A post-robbery audit determined that the robber had

taken $280.00 in United States currency during the robbery.

       9.    Following the robbery, the teller was interviewed and

described the robber as a white male, approximately 5'9", medium

build, approximately 40-50 years old, wearing a blue/gray hooded

jacket, plaid mask, blue jeans, and blue latex gloves. The teller

also stated that the robber was carrying a white CVS bag.

       10.   Bank surveillance cameras were operating and

functioning on the date of the robbery. The cameras captured

images of the robber consistent with the teller’s descriptions.

I have viewed the bank video surveillance camera and I observed

the robber to be a white male approximately 5’9” wearing a dark

hooded sweatshirt, dark colored mask, blue latex gloves, black

pants, sneakers with a thick white sole, and carrying a white CVS

bag.

                          INITIAL INVESTIGATION

       11.   Later that same day, the VCTF interviewed a Security

Guard (“the guard”) from the Christian Science Church located at




                                      3
      Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 4 of 9



250 Massachusetts Avenue, Boston, MA 1. The guard stated that

earlier in the day he had observed a male (“the male”) with dark

hair and dressed in dark covering garments in a plume of red

smoke running from the direction of Massachusetts Avenue in the

Christian Science Church’s courtyard. The guard stated that he

yelled at the male to stop, but the male continued in the

direction of the parking garage at 235 Huntington Ave.         The guard

went into the garage and in a hallway located some red dye

stained US currency, a red dye stained CVS bag, and a pair of

blue latex gloves.

     12.   Later that day, April 29, 2020, the VCTF took physical

custody of the items recovered to include: red dye stained money;

a red dye stained CVS bag; and a pair of blue latex gloves.

     13.   On April 30, 2020, this recovered evidence was

submitted to the FBI Boston Evidence Control Unit and

subsequently submitted to the FBI Laboratory for examination.

     14.   I learned that this area is surveilled by video

cameras, which were functioning and operating on the date of the

robbery. On April 30, 2020, I obtained and then observed the

video surveillance cameras, minutes prior to the bank robbery




1
 The Christian Science Church is located on Massachusetts Avenue
in Boston, and is across the street from this branch of the
Santander Bank.
                                    4
      Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 5 of 9



beginning at 3:23 p.m. and subsequent to the bank robbery at a

3:33 p.m., discussed above and I observed:

    a. 3:23 p.m., prior to the robbery: A white male, with combed
       black hair, wearing a white jacket with insignia on left
       breast, black pants, a light colored surgical mask,
       sneakers with thick white soles, and carrying a dark
       colored duffel bag with white insignia walking from
       direction of Massachusetts Avenue towards and entering
       garage stairwell at 235 Huntington Ave. This individual
       was then observed near the garage’s bike room and then out
       of view of the surveillance camera;
    b. 3:28 p.m., prior to the robbery: A white male, with black
       combed hair, wearing a dark colored hooded sweatshirt,
       dark colored mask, black pants, sneakers with thick white
       sole walking towards exit of garage;
    c. 3:29 p.m., prior to the robbery: The same individual
       described above [paragraph 14,b] is observed exiting the
       garage and heading towards Massachusetts Avenue;
    d. 3:33 p.m., following the robbery: the same individual
       described above [paragraph 14, b and c] running in a plume
       of red smoke from direction of Massachusetts Avenue and
       the Santander Bank towards parking garage at 235
       Huntington Ave;
    e. 3:33 p.m., following the robbery: the same individual
       described in [paragraphs b-d] running towards and entering
       garage stairwell from the Christian Science Church’s
       courtyard.
    f. 3:33 p.m., following the robbery: The same individual
       described [paragraphs b-f] entering the garage carrying
       something white with red markings.
    g. 3:35 p.m. following the robbery: The same individual
       wearing the same clothing and carrying the same bag
       described above [paragraph 14 a] exiting the garage and
       heading down Huntington Avenue towards Prudential Center.

                        FURTHER INVESTIGATION

     15.   On May 1, 2020, the VCTF interviewed an employee

(“the employee”) at a known Boston area halfway house.         The VCTF

learned that the halfway house is for individuals on federal

probation. The employee was shown a series of surveillance


                                    5
       Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 6 of 9



photographs discussed above and he stated that the individual in

the surveillance photographs looks like Taylor, and that Taylor

was a resident at the halfway house in late March/April 2019.

The employee went on to further state that Taylor is currently on

federal probation for bank robbery.

     16.      On May 4 and 6, 2020, the VCTF interviewed Taylor’s US

Probation Officer (“the USPO”), who stated that he/she supervises

Taylor and that Taylor is currently on federal probation for bank

robbery and was a resident at the above halfway house in 2019.

     17.      The USPO was shown surveillance photographs discussed

above and stated the individual in the surveillance photographs

looked like Taylor.

     18.      On May 6, 2020, I personally observed Taylor on

Northern Avenue in Boston, Massachusetts outside the United

States District Courthouse.      I observed Taylor to be a white

male, combed black hair, approximately 5’10”, wearing blue jeans,

blue jacket, light colored surgical mask, and sneakers with thick

white sole.

     19.      In May 2020, I spoke with an employee (“the employee”)

from the Boston Public Health Commission that operates the

Southampton Shelter (“the Shelter”). The employee provided

records from the Shelter for Taylor.       The employee is familiar

with Taylor and stated that Taylor stayed at the Shelter during

the month of April 2020.     I also learned that each resident of

                                     6
      Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 7 of 9



the Shelter is required to use his “sign-in card” each time he

enters the facility. Records provided indicated Taylor signed in

at the Shelter on the night of April 29, 2020, at approximately

6:25 p.m. The employee also provided me the copies of

surveillance photos from the Shelter taken on April 29, 2020 and

stated that the person in these photographs was Taylor.

     20.   I have viewed the footage from the Shelter and

observed an individual I believe to be Taylor entering the

Shelter on April 29, 2020 at approximately 6:25 p.m.         In the

photos, Taylor was observed as a white male, combed black hair,

wearing a white jacket with insignia on left breast, black pants,

a light colored surgical mask, sneakers with thick white sole,

and carrying a dark colored duffel bag with white insignia.

     21.   Based on my training, experience, and familiarity with

investigative techniques, I believe Taylor is the individual in

the Southampton Shelter video from April 29, 2020; the individual

in the video in and around the Christian Science Church on April

29, 2020; and the robber at Santander Bank branch located at 279

Massachusetts Avenue, Boston, Massachusetts on April 29, 2020.

                FBI Laboratory Examination

     22.    On September 29, 2020, FBI Laboratory provided

results of preliminary nuclear DNA examination results from

swabbings from the inside and outside of the pair of blue latex

gloves recovered on April 29, 2020 in the parking garage as part

                                    7
      Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 8 of 9



of captioned bank robbery investigation. The results concluded

that there was a DNA profile for a single male and suitable for

comparison purposes and eligible to be entered into the Combined

DNA Index System (CODIS).    The FBI Laboratory submitted the DNA

profile into CODIS for comparison.      Furthermore, on October 30,

2020, FBI Laboratory advised that there was an association

between the DNA profile found in and on the pair of blue latex

gloves to an offender within CODIS: DENNIS CHRISTOPHER TAYLOR,

FBI# XXXXXXCB3.



               THIS SECTION LEFT INTENTIONALLY BLANK




                                    8
      Case 1:20-mj-06696-MPK Document 1-2 Filed 11/02/20 Page 9 of 9




                              CONCLUSION

     23.   Based on the foregoing, I believe there is probable

cause to believe that Dennis C. Taylor, by force and violence,

and by intimidation, took from the person or presence of another,

money in the care, custody, control, management, and possession

of the following banks, in violation of 18 U.S.C. § 2113(a): the

Santander Bank on April 29, 2020



                                        /s/ Thomas J. Zukauskas
                                        FBI SA Thomas J. Zukauskas,
                                        Sworn telephonically pursuant
                                        To Fed.R.Crim.P.41 (d)(3)




Subscribed and sworn to telephonically in accordance with
Federal Rule of Criminal Procedure 4.1 on November 2, 2020.




______________________________
HONORABLE M. Page Kelley
Chief US Magistrate Judge




                                    9
